Order entered May 19, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-01028-CR

                           ADOLPH JUNIOR MENJIVAR, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F13-57185-U

                                           ORDER
        On April 27, 2015, this Court ordered court reporter Peri Wood to file, within fifteen

days, a supplemental record containing State’s Exhibit nos. 2, 17, 39, and 67, and Defendant’s

Exhibit nos. 2, 3, 4, 6, 7, and 12. To date, Ms. Wood has neither filed the exhibits nor

communicated with the Court regarding the status of the exhibits.

        Accordingly, we ORDER court reporter Peri Wood to file, by 4:00 p.m. on TUESDAY,

MAY 26, 2015, a supplemental record containing State’s Exhibit nos. 2, 17, 39, and 67, and

Defendant’s Exhibit nos. 2, 3, 4, 5, 6, 7, and 12. If the supplemental record is not filed by the

date and time specified, the Court will order that Peri Wood not sit as a court reporter until the

exhibits are filed in this appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Brandon Birmingham, Presiding Judge, 292nd Judicial District Court; the Honorable

Stephanie Mitchell, Presiding Judge, 291st Judicial District Court; Peri Wood, official court

reporter, 292nd Judicial District; and to counsel for all parties.

                                                       /s/     ADA BROWN
                                                               JUSTICE